Quillian, J.
In the present case, it not appearing that the bill of exceptions was filed in the office of the clerk of the superior court within fifteen days from the date of the certificate of the judge, this court is without jurisdiction, and the writ of error must be dismissed. Partee v. State, 53 Ga. App. 323 (185 S. E. 592); Finch v. State, 73 Ga. App. 268 (36 S. E. 2d 362). The record does not disclose that the bill of exceptions was filed at all.

Writ of error dismissed.


Gardner, P. J., Carlisle and Nichols, JJ., concur. Felton, C. J., and Townsend, J., dissent.